

116 HR 3040 IH: Safe And Friendly for the Environment Streets Act
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3040IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to include a special rule for the dedication of funds under
			 the highway safety improvement program for certain vulnerable users, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Safe And Friendly for the Environment Streets Act or the SAFE Streets Act. 2.Vulnerable user special ruleSection 148(g) of title 23, United States Code, is amended by adding at the end the following:
			
				(3)Vulnerable users
 (A)In generalIf a covered planning area has a vulnerable user fatality rate that exceeds 1.5 individuals per 100,000 individuals (as calculated under subparagraph (B)), the State in which the covered planning area is located shall obligate funding amounts (in an amount described in subparagraph (C)) for the fiscal year beginning after the 3-year period described in subparagraph (B)(i) for projects on safety improvements for vulnerable users in such covered planning area.
 (B)Calculation of vulnerable user fatality ratesAnnually, the Secretary shall— (i)for each covered planning area, calculate the vulnerable user fatality rate for the most recent 3-year period for which data is available;
 (ii)for each covered planning area for which such rate exceeds 1.5 individuals per 100,000 individuals, determine the funding amount that each State in which such covered planning area is located shall obligate in accordance with subparagraph (C); and
 (iii)publish any rate calculated under clause (i) and any funding amounts determined under clause (ii) on the Department of Transportation website.
 (C)Calculation of funding amountsThe amount described in this subparagraph is the amount received by a State under this section in a fiscal year multiplied by—
 (i)the number of vulnerable user fatalities in the covered planning area of the State, divided by (ii)the total traffic fatalities in the State.
						(D)Authorized user of funds
 (i)In generalFor funds obligated for use in a covered planning area under this paragraph, and except as provided under clause (ii), the State in which such covered planning area is located, in consultation with the applicable authority of such area, shall carry out projects funded under this section.
 (ii)ExceptionIn the case of a metropolitan planning area with a population of over 200,000, the metropolitan planning organization shall carry out projects funded under this section.
 (E)DefinitionsIn this paragraph, the following definitions apply: (i)Covered planning areaThe term covered planning area means, with respect to a State—
 (I)an area under the jurisdiction of a metropolitan planning organization; (II)a Tribal land (as defined in section 2601(13) of the Energy Policy Act of 1992 (25 U.S.C. 3501(13))); or
 (III)all areas in the State not described by subclauses (I) and (II). (ii)Vulnerable userThe term vulnerable user means—
 (I)a pedestrian; (II)an individual on a bicycle, whether such individual is a pedal­cyclist or riding a low-speed electric bicycle;
 (III)an individual with a disability; or (IV)an individual using a mobility device (including a wheelchair, walker, or scooter, whether motorized or non-motorized).
 (iii)Vulnerable user fatalityThe term vulnerable user fatality means a transportation-related fatality of an individual while such individual is a vulnerable user..
		